         Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 1 of 13



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


    SUL GARROTT, LLC                                      §
         Plaintiff,                                       §
                                                          §                          4: 19-4657
                                                                   CIVIL ACTION NO. ______________
    v.                                                    §
                                                          §
    TOTAL CONTRACTING LIMITED                             §
                                                          §
            Defendants.                                   §

                                          NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that Defendants Certain Underwriters at Lloyd’s London

Subscribing Severally to Certificate No. AMR-57471-01 (“Underwriters”), who are some of the

Defendants in the above entitled action, and through their counsel of record, without waiving any

defenses or objections herein, hereby remove this cause, bearing Cause Number 2019-29340, from

the 164th Judicial District Court for Harris County, Texas, to the United States District Court for

the Southern District of Texas – Houston Division pursuant to 28 U.S.C. 1441 and 1446 and would

show:

                                            The State Court Action

          1.         Plaintiff filed this action in the 164th Judicial District Court for Harris County,

Texas on April 26, 2018 (“State Court Action”). 1 On September 6, 2019, Plaintiff filed its First

Amended Petition and Jury Demand in the State Court Action, which alleged that Plaintiff owned

a building at 3815 Garrott Street, Houston, Texas 77006 (the “Property). 2 Plaintiff further alleged

that the Property was insured under a commercial property policy of insurance issued by Insurer



1
  Plaintiff’s Original Petition & Jury Demand is contained in the separately filed Index of Matters Being Filed at
Exhibit B-1.
2
  Index of Matters Being Filed at Exhibit B-3.

NOTICE OF REMOVAL                                                                                               PAGE 1
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 2 of 13



Defendants (all Defendants except Defendant AmRisc, LLC and Defendant Total Contracting

Limited are referred to herein as “Insurer Defendants”). 3 Plaintiff asserted claims against Insurer

Defendants in the State Court Action for violations of the Texas Insurance Code, breach of

contract, breach of the duty of good faith and fair dealing, and violations of the Texas Deceptive

Trade Practices Act. 4 All of these causes of action relate to property damage allegedly caused by

construction work performed by Defendant Total Contracting Limited. 5

          2.         All Insurer Defendants are joining in this removal. 6 Insurer Defendants answered

Plaintiff’s lawsuit in the State Court Action. 7 Insurer Defendants stated in their Answer that the

matters in difference between Plaintiff and Insurer Defendants in relation to the Policy, including

its formation and validity, are to be resolved by arbitration pursuant to the Arbitration Clause in

the Policy. 8

                                              The Insurance Policy

          3.         Insurer Defendants issued a policy of insurance to Plaintiff, which provided

commercial property coverage for the Properties for the policy period of June 29, 2018 through

June 29, 2019, subject to the terms, conditions, covenants, exclusions, sub-limits, limitations and

deductibles contained in the Policy. 9

          4.         The Policy contains an Arbitration Clause, which states in pertinent part: 10

                C. ARBITRATION CLAUSE: All matters in difference between the
                   Insured and the Companies (hereinafter referred to as “the parties”)
                   in relation to this insurance, including its formation and validity, and

3
  Id.
4
  Id.
5
  Id.
6
  Exhibit 4.
7
  Index of Matters Being Filed, at Exhibit B-4.
8
  Id. Insurer Defendant International Insurance Company of Hannover, SE, now HDI Global Specialty, SE (“HDI”)
filed a separate Answer specifically denying that it is a carrier on the Policy. Index of Matters Being Filed, at Exhibit
B-5.
9
  Exhibit 1.
10
   Exhibit 1 (AR Compass 02 17), at 29–30.

NOTICE OF REMOVAL                                                                                                 PAGE 2
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 3 of 13



                     whether arising during or after the period of this insurance, shall be
                     referred to an Arbitration Tribunal in the manner hereinafter set out.

                     Unless the parties agree upon a single Arbitrator within thirty days
                     of one receiving a written request from the other for Arbitration, the
                     Claimant (the party requesting Arbitration) shall appoint his
                     Arbitrator and give written notice thereof to the Respondent. Within
                     thirty days of receiving such notice, the Respondent shall appoint
                     his Arbitrator and give written notice thereof to the Claimant, falling
                     which the Claimant may nominate an Arbitrator on behalf of the
                     Respondent.

                     Should the Arbitrators fail to agree, they shall appoint, by mutual
                     agreement only, an Umpire to whom the matter in difference shall
                     be referred.

                     Unless the parties otherwise agree, the Arbitration Tribunal shall
                     consist of persons employed or engaged in a senor position in
                     Insurance underwriting or claims.

                     The Arbitration Tribunal shall have power to fix all procedural rules
                     for the holding of the Arbitration including discretionary power to
                     make orders as to any matters which it may consider proper in the
                     circumstances of the case with regard to pleadings, discovery,
                     inspection of documents, examination of witnesses and any other
                     matter whatsoever relating to the conduct of the Arbitration and may
                     receive and act upon such evidence whether oral or written strictly
                     admissible or not as it shall in its discretion think fit.

                     All costs of the Arbitration shall be in the discretion of the
                     Arbitration Tribunal who may direct to and by whom and in what
                     matter they shall be paid.

                     The seat of the Arbitration shall be in New York and the Arbitration
                     Tribunal shall apply the law of New York as the proper law of this
                     insurance.

                     The Arbitration Tribunal may not award exemplary, punitive,
                     multiple, consequential, or other damages of a similar nature.

                     The award of the Arbitration Tribunal shall be in writing and binding
                     upon the parties who covenant to carry out the same. If either of the
                     parties should fail to carry out any award the other may apply for its
                     enforcement to a court of competent jurisdiction in any territory in
                     which the party in default is domiciled or has assets or carries on
                     business.



NOTICE OF REMOVAL                                                                              PAGE 3
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 4 of 13



                                               Basis for Removal

          5.         Removal is based on the Court’s federal question jurisdiction under 26 U.S.C.

§§ 1441 and 1446 because there is a valid arbitration agreement that falls under the Convention on

the Recognition and Enforcement of Foreign Arbitral Awards, (the “Convention”), and, thus, the

Court has original jurisdiction pursuant to 9 U.S.C. §§ 202, 203 and 205. In removing this cause,

Underwriters and the other Insurer Defendants specifically preserve and do not waive any

defenses, including but not limited to any Rule 12 affirmative defenses.

          6.         Both Plaintiff and Insurer Defendants (except HDI) agree that they are parties to

the insurance contract referred to as the “Policy” which contains an arbitration clause. 11 By filing

the State Court Action, Plaintiff repudiated its agreement to arbitrate all matters in difference in

relation to the Policy, including its formation and validity. Plaintiff’s refusal to participate in

arbitration warrants removal under the Convention. The Insurer Defendants specifically preserve

and give notice of their right to compel arbitration of this dispute and seek a stay or dismissal of

these proceedings.

          7.         Underwriters are comprised in part by the following list of citizens of countries

other than the United States: 12

                     a) Tokio Marine Kiln Syndicate 510 is an unincorporated association, the

                         managing agent of which is Tokio Marine Kiln Syndicates Limited, registered

                         in England and Wales, and the majority corporate member is Tokio Marine Kiln

                         Group Limited, registered in England and Wales, all of which have their




11
  Index of Matters Being Filed, at Exhibit B-3, B-4.
12
  The below listing is an incomplete list of the Underwriters participating on the risk. The list is not intended to be
exhaustive but merely to show the extent to which entities that are citizens of countries other than the United States
are parties to the Arbitration agreement in the Policy.

NOTICE OF REMOVAL                                                                                                PAGE 4
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 5 of 13



                         principal place of business in London, England, at 20 Fenchurch Street,

                         London, England EC3M 3BY.

                     b) Lloyd’s of London Syndicate 1886 is an unincorporated association with its

                         principal office in London, England. QBE Underwriting Limited is the sole

                         corporate name or member of Lloyd’s of London Syndicate 1886. QBE

                         Underwriting Limited is a limited company incorporated in England and Wales,

                         with registered number 01035198, and with the registered address of Plantation

                         Place, 30 Fenchurch, London, England EC3M 3BD.            QBE Underwriting

                         Limited is also the Managing Agent for Lloyd’s of London Syndicate 1886.

          8.         The Texas Department of Insurance (“TDI”) recognizes that Tokio Marine Kiln is

a non-U.S. insurer domiciled in the United Kingdom and that QBE UK Limited is a non-U.S.

insurer domiciled in the United Kingdom. 13 (HDI is also non-U.S. insurer domiciled in Germany

(if it is determined HDI is an Insurer on the Policy. 14)) The TDI lists all eligible Lloyd’s

Syndicates, and assigns each a NAIC alien number. 15 The Policy lists all the Syndicates at Lloyd’s,

London participating in the Policy. 16 Each of these Syndicates is an eligible surplus lines carrier,

and each has a TDI number and a NAIC alien number. 17

          9.         The Convention is an international treaty that guarantees citizens of signatory

countries the right to enforce agreements to arbitrate disputes. Port Cargo Serv., LLC v. Certain

Underwriters at Lloyd’s, London, CV-18-6192, 2018 WL 4042874 at *3 (E.D. La. August 24,

2018). 18 As the Supreme Court explained, “[t]he goal of the convention, and the principal purpose



13
   Exhibit 7, 8.
14
   Exhibit 9.
15
   Exhibit 10.
16
   Exhibit 1 (Endorsement 9) at 3.
17
   Exhibit 10. The Syndicates participating in the Policy are highlighted.
18
   Exhibit 2.

NOTICE OF REMOVAL                                                                                 PAGE 5
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 6 of 13



underlying American adoption and implementation of it, was to encourage the recognition and

enforcement of commercial arbitration agreements and international contracts and to unify the

standard by which the agreements to arbitrate are observed and arbitral awards are enforced in the

signatory countries.” Scherk v. Alberto-Culver Co., 417 U.S. 506, 520 n.15 (1974). Over one

hundred countries have signed the Convention, including the United States, the United Kingdom,

and Germany. Port Cargo Serv., 2018 WL 4042874 at *3; see also www.newyorkconvention.org.

In 1970, Congress enacted Chapter 2 of the Federal Arbitration Act, 9 U.S.C. §§ 201-208 (the

“Convention Act”) “to establish procedures for our courts to implement the Convention.”

McDermott Int’l, Inc. v. Lloyd’s Underwriters of London, 944 F.2d 1199, 1208 (5th Cir. 1991).

          10.        The Convention Act is part of the Arbitration Act, 9 U.S.C. § 1 et seq. Chapter 1 of

Title 9 is the Federal Arbitration Act (“FAA”). Chapter 2 of Title 9 is the Convention Act. Section

208 of the Convention Act incorporates the FAA into the Convention Act to the extent the FAA is

not inconsistent with the Convention Act or the Convention. See 9 U.S.C. § 208.

          11.        Federal district courts have original jurisdiction for claims that arise under the

Constitution, treaties, or laws of the United States. 28 U.S.C. § 1331. Pursuant to 9 U.S.C. § 203,

“[a]n action or proceeding falling under the Convention shall be deemed to arise under the laws

and treaties of the United States and [t]he district courts of the United States (including the courts

enumerated in section 460 of title 28) shall have original jurisdiction over such an action or

proceeding, regardless of the amount in controversy.” When suits raising a federal question are

brought in state courts, they may be removed to the federal district court where the action is

pending. 28 U.S.C. § 1441(a).

          12.        In addition, § 205 provides that “[w]here the subject matter of an action or

proceeding pending in a State court relates to an arbitration agreement or award falling under the



NOTICE OF REMOVAL                                                                                   PAGE 6
998419-v2/13407-045000
         Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 7 of 13



Convention, the defendant or the defendants may . . . remove such action or proceedings to the

district court of the United States for the district and division embracing the place where the action

or proceeding is pending.” 9. U.S.C. § 205. Courts have recognized that this removal provision

is one of the broadest. Acosta v. Master Maint. & Constr., 452 F.3d 373, 377 (5th Cir. 2006). The

general rule that removal is strictly construed and cautiously granted does not apply in cases

involving the Convention because “Congress created special removal rights to channel cases into

federal court.” Id. (quoting McDermott Int'l, 944 F.2d at 1213)). To remove a case under § 205,

there must be (1) the presence of an arbitration agreement or award falling under the Convention

and (2) an action or proceeding in state court, the subject matter of which “relates to” that

agreement or award. Acosta, 452 F.3d at 376; O’Connor v. Mar. Mgmt. Corp., No. CV 16-16201,

2017 WL 1018586, at *2 (E.D. La. Mar. 16, 2017). 19

           13.       Both elements for removal under § 205 are present here. First, there is an arbitration

agreement falling under the Convention. The Convention identifies which arbitration agreements

are subject to the Convention. Article II states, in pertinent part, as follows:

                     a. Each Contracting State shall recognize an agreement in writing
                        under which the parties undertake to submit to arbitration all or
                        any differences which have arisen or which may arise between
                        them in respect of a defined legal relationship, whether
                        contractual or not, concerning a subject matter capable of
                        settlement by arbitration.

                     b. The term ‘agreement in writing’ shall include an arbitral clause
                        in a contract or an arbitration agreement, signed by the parties or
                        contained in an exchange of letters or telegrams.

CONVENTION ON THE RECOGNITION AND ENFORCEMENT OF FOREIGN ARBITRAL AWARDS art. II

(1-2), T.I.A.S. No. 6997, 21 U.S.T. 2517 (U.S Treaty Dec. 29, 1970).




19
     Exhibit 3.

NOTICE OF REMOVAL                                                                                    PAGE 7
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 8 of 13



          14.        An agreement “falls under” the Convention if these four prerequisites are met: (1)

there is an agreement in writing to arbitrate the dispute; (2) the agreement provides for arbitration

in the territory of a Convention signatory; (3) the agreement arises out of a commercial legal

relationship, and (4) a party to the agreement is not an American citizen. Francisco v. Stolt

Achievement MT, 293 F.3d 270, 273 (5th Cir. 2002); Viator v. Dauterive Contractors, Inc., 638 F.

Supp. 2d 641, 646–47 (E.D. La. 2009). 20 Here, factors (1), (2) and (3) are easily met because the

insurance policy is a contract between the parties that contains a written arbitration agreement for

arbitration to take place in the United States, which is a signatory country. Factor (4) is also met

because the Underwriters enumerated in paragraph 7 are citizens of England. The Eastern District

of Louisiana recently recognized that the Convention applies to Underwriters at Lloyd’s, London

and that claims involving such insurance policies are removable. Port Cargo Serv., LLC v. Certain

Underwriters at Lloyd's London, No. CV 18-6192, 2018 WL 4042874, at *4–5 (E.D. La. Aug. 24,

2018) (analyzing substantially the same insurance policy at issue in this case); see also VVG Real

Estate Investment v. Underwriters at Lloyd’s, London, 317 F.Supp.3d 1199 (S.D. Fla. 2018)

(holding that Lloyd’s at London Syndicate 2001, whose sole corporate member was Amlin

Corporate Member, Ltd., registered in England and Wales, was a citizen of England for purposes

of the Convention). In Ytech 180 Units Miami Beach Investments, LLC v. Certain Underwriters

at Lloyd’s, London, 359 F.Supp.3d 1253, 1261 n.2 (S.D. Fla. 2019), a case involving the same

Arbitration Clause before this Court, the court acknowledged that it was undisputed that




20
   The four-element test for determining whether an agreement falls under the Convention is part of the same test for
determining whether the Court should compel the case to arbitration. Compare Lim v. Offshore Specialty Fabricators,
Inc., 404 F.3d 898, 903 (5th Cir. 2005) to Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 339 (5th Cir.
2004).



NOTICE OF REMOVAL                                                                                              PAGE 8
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 9 of 13



Underwriters were not United States citizens and that factor (4) had been established. Therefore,

the arbitration agreement falls under the Convention.

          15.        Second, there is an action in state court that relates to the arbitration agreement.

The state court litigation relates to the arbitration clause if the litigation has a connection, relation,

or reference to the arbitration clause at issue. Acosta, 452 F.3d at 376. Disputes over insurance

coverage are “almost by definition” related to insurance policy arbitration clauses. Id. Therefore,

Plaintiff’s state action relates to the arbitration agreement, and removal is proper. Port Cargo

Serv., 2018 WL 4042874, at *4–5.

                                           Timeliness of Removal

          16.        Additionally, removal is timely. Section 205 of the convention act expressly states:

          Where the subject matter of an action or proceeding pending in a State court relates
          to an arbitration agreement or award falling under the Convention, the defendant or
          the defendants may, at any time before the trial thereof, remove such action or
          proceeding to the district court of the United States for the district and division
          embracing the place where the action is proceeding or pending.

9 U.S.C. § 205 (emphasis added).

          17.        “When discussing the provisions of § 205, the Fifth Circuit has said, “Under §

1441(d), a defendant may remove ‘at any time for cause shown,’ and under § 205, a defendant

may remove ‘at any time before the trial.’” Acme Brick Co. v. Agrupacion Exportadora de

Maquinaria Ceramica, 855 F. Supp. 163, 166 (N.D. Tex. 1994) (quoting McDermott Int’l, 944

F.2d at 1212). As such, removal is timely in this case because trial has not occurred.

                             Consent to Removal by All Insurer Defendants

          18.        As set forth in Exhibit 4 attached hereto, all other Insurer Defendants, i.e., QBE

Specialty Insurance Company, General Security Indemnity Company of Arizona, Lexington

Insurance Company, Indian Harbor Insurance Company, Steadfast Insurance Company, United

Specialty Insurance Company, Old Republic Union Insurance Company and Princeton Excess &

NOTICE OF REMOVAL                                                                                   PAGE 9
998419-v2/13407-045000
        Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 10 of 13



Surplus Lines Insurance Company, and HDI consent to and join in the removal of this action.

Defendants AmRisc, LLC and Total Contracting Limited have consented to removal. 21 Although

unanimity of consent exits in this case, consent of the other defendants is not actually required

when a foreign party removes under the Convention. See e.g., Arango v. Guzman Advisors Corp.,

621 F.2d 1371, 1377 (5th Cir. 1980) (international party has right to remove regardless of any

other party’s consent); see also Simmons v Sabine River Authority of La., 823 F.Supp.2d 420, 427

(S.D. La.2011) (“Courts in this Circuit have . . . concluded that ‘the general rule of unanimity (that

all defendants join in the removal), with no time requirement, does not apply to removals under

the Convention.”)

           19.       The State Court Lawsuit is properly removed under the Convention to the Southern

District of Texas – Houston Division.

                                             Notice to Others

           20.       In accordance with 28 U.S.C. § 1446(d), Underwriters will promptly give notice to

all parties in writing and shall file a copy of the notice of filing of notice of removal with the Clerk

of the state court.


                                       Compliance with Local Rule 81

           21.       According to Local Rule 81 of the Southern District of Texas, Underwriters are

filing with this Notice of Removal the following:

                     a.     All executed process in the case;

                     b.     Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                            action, third-party actions, interventions and all answers to such pleadings

                     c.     All orders signed by the state judge;



21
     Exhibit 5–6.

NOTICE OF REMOVAL                                                                                 PAGE 10
998419-v2/13407-045000
         Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 11 of 13



                     d.      The docket sheet;

                     e.      An index of matters being filed; and

                     f.      A list of all counsel of record, including addresses, telephone numbers, and
                             parties being represented. 22

           WHEREFORE, Defendants Certain Underwriters at Lloyd’s London subscribing

severally to Certificate No. AMR-57471-01 and the other Insurer Defendants hereby remove this

action from the 164th District Court for Harris County, Texas to the United States District Court

for the Southern District of Texas – Houston Division.

                                               Respectfully submitted,

                                               /s/ Carter L. Ferguson
                                               Carter L. Ferguson
                                               State Bar No. 06909500
                                               Fed. ID Number 33538
                                               cferguson@belaw.com
                                               J. Heath Coffman
                                               State Bar No. 24059591
                                               Fed ID Number 889906
                                               hcoffman@belaw.com

                                               BRACKETT & ELLIS,
                                               A Professional Corporation
                                               100 Main Street
                                               Fort Worth, TX 76102
                                               817.338.1700
                                               817.870.2265 facsimile

                                               ATTORNEYS FOR DEFENDANTS THOSE CERTAIN
                                               UNDERWRITERS      AT   LLOYD’S,    LONDON
                                               SUBSCRIBING SEVERALLY TO CERTIFICATE NO.
                                               AMR-57471-01; INDIAN HARBOR INSURANCE
                                               COMPANY;     QBE   SPECIALTY    INSURANCE
                                               COMPANY; STEADFAST INSURANCE COMPANY;
                                               GENERAL SECURITY INDEMNITY COMPANY OF
                                               ARIZONA; UNITED SPECIALTY INSURANCE
                                               COMPANY; LEXINGTON INSURANCE COMPANY;
                                               AND    HDI GLOBAL SPECIALTY SE, F/K/A


22
     See separately filed Index of Matters Being Filed.

NOTICE OF REMOVAL                                                                                  PAGE 11
998419-v2/13407-045000
       Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 12 of 13



                                INTERNATIONAL INSURANCE COMPANY OF
                                HANNOVER, SE




NOTICE OF REMOVAL                                                          PAGE 12
998419-v2/13407-045000
       Case 4:19-cv-04657 Document 1 Filed on 11/27/19 in TXSD Page 13 of 13



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was
forwarded to all counsel of record in accordance with the Federal Rules of Civil Procedure.

          VIA ELECTRONIC FILING AND SERVICE
          Jeffrey L. Raizner
          Andrew P. Slania
          Amy Hargis
          Ben Wickert
          Raizner Slania
          2402 Dunlavy Street
          Houston, Texas 77006
          efile@raiznerlaw.com

          ATTORNEYS FOR PLAINTIFF

          David Funderburk
          dfunderburk@ffllp.com
          Stephen E. Irving
          sirving@ffllp.com
          Funderburk Funderburk Courtois, LLP
          2777 Allen Parkway, Suite 1000
          Houston, Texas 77019

          ATTORNEYS FOR TOTAL CONTRACTING LIMITED

          Scott A. Shanes
          Sarah N. Wariner
          Jennifer Justice
          CLARK HILL STRASBURGER
          2600 Dallas Parkway, Suite 600
          Frisco, Texas 75034
          Email: scott.shanes@clarkhillstrasburger.com
          Email: Sarah.wariner@clarkhillstrasburger.com
          Email: Jennifer.Justice@clarkhillstrasburger.com

          ATTORNEYS FOR AMRISC, LLC

          DATED this 27th day of November, 2019.

                                             /s/ Carter L. Ferguson
                                             Carter L. Ferguson




NOTICE OF REMOVAL                                                                     PAGE 13
998419-v2/13407-045000
